Petition for rehearing was granted in this case and upon such rehearing the case has been very earnestly and ably argued.
Plaintiff in error, a young negro man, was convicted in the Circuit Court of Volusia County of the crime of manslaughter and sentenced to ten years imprisonment in the penitentiary. The indictment contained two counts. The first charged manslaughter resulting from the operation of an automobile by the defendant while intoxicated. The second charged manslaughter by the culpably negligent operation of an automobile. The verdict was a general verdict of guilty on both counts.
On the night of July 4, 1935, at about eleven o'clock, the defendant was going north from Port Orange to Daytona Beach, driving a Cadillac automobile on a main public highway *Page 189 
between those points. Several of his colored friends were in the car with the defendant. The car had been loaned to the defendant by his employer. It was a holiday and there was considerable traffic on the road. There had been fireworks at Daytona Beach that night and the traffic south from Daytona Beach on the Port Orange road was unusually heavy. While so proceeding north on the right hand side of the road and when within a short distance of Daytona Beach, a disastrous collision took place, in which defendant's car was involved, with most tragic and lamentable results. Four persons were killed, Mr. B.T. Rawlins and Annie Rawlins, his wife, and James Rawlins, their son, who were coming south in a Chevrolet car, and Beulah Boland, a colored woman who was riding in the car which the defendant was driving. James Rawlins lingered for several days before death took place; his parents were killed almost instantly.
The contention of the defendant was, and most of the testimony tended to show, that just before the collision a Plymouth car swung out of the line of the southbound traffic, evidently trying to pass the car in front of it, and struck the Cadillac car driven by the defendant, knocking the left front wheel off and causing the Cadillac car to swerve to the left hand or west side of the road and into the Chevrolet car in which the Rawlins family were riding. The driver of the Plymouth car testified that there was plenty of room for him to pass, but two white men who lived near by and came up after they heard the crash testified that the marks on the pavement where the accident occurred showed that the defendant was driving on his, the right side of the road going north and was at all times, before the collision, on the east side of the center line of the road, and that the marks indicated that the Plymouth *Page 190 
and Cadillac came in contact with each other at a point ten of twelve inches east of the center of the road. The defendant and several of his companions in the car testified that he was well on his side of the road until struck by the Plymouth car, which suddenly came out of the line of southbound cars a short distance ahead of him. The marks on the road made by the left front axle of the Cadillac car, which came down on the road when the wheel came off, also began east of the center of the road. The defendant testified that he was knocked unconscious when the Plymouth car ran into the left side of his car and did not know what happened after that. The testimony indicates that the cars coming south were traveling at the rate of forty or forty-five miles an hour and that the defendant's car, going north, was traveling at about thirty-five or forty miles per hour. The testimony indicates that the driver of the Plymouth car had already passed several cars on his way south from Daytona Beach and the testimony also tends strongly to show that this terrible accident would never have happened if the driver of the Plymouth car, in his effort to pass another car in front of him, had not driven out of the line of traffic and into the path of the on-coming northbound Cadillac, and thus sideswiping it in such a way as to cause it to swerve sharply around to the left and directly into the southbound Chevrolet car. The only evidence tending directly to show that the defendant was guilty of any actual negligence in his operation of the Cadillac car was the testimony of the driver of the Plymouth car. His testimony as shown by the transcript is rather vague and ambiguous, but seems to be to the effect that he expected the driver of the Cadillac to get by, that he had a wide road and plenty of room to pass; that when he saw that the driver of the Cadillac was not going to "get over" he "cut," *Page 191 
but before he, the driver of the Plymouth, had a chance to "cut" or "get over," the Cadillac car hit his front hub cap and fender, knocking the Plymouth around and then running on and into the Chevrolet car which had been behind the Plymouth. The jury might have considered that this testimony was inferentially supported by the testimony of several witnesses tending to show that the defendant was intoxicated at the time.
But the testimony as a whole creates the impression that the principal cause of this tragedy was the effort of the driver of the Plymouth car to pass the car in front of him, and thus suddenly driving into the path of the closely approaching northbound car. While it is possible that the defendant, if he had exercised that vigilance and alertness which one driving a car at night should exercise, might have avoided the collision with the Plymouth car which suddenly appeared in dangerous proximity ahead of him, especially if the road was wide at that point and there was plenty of room to dodge the on-coming car by a quick swerve to the right, yet it is a serious question whether the evidence shows that gross degree of negligence which constitutes culpable negligence within the meaning of the statute, Section 7141 C.G.L., which provides that the killing of a human being by the culpable negligence of another, in cases where such killing shall not be justifiable or excusable homicide or murder, shall be deemed manslaughter.
Of course, if the drivers of both cars were guilty of criminal negligence which proximately contributed to causing the death of these innocent and unsuspecting people, it would be no defense to either one that the other contributed to causing the dire results. Where a person's injury or death is caused by the concurring proximate negligence of two other persons, both of the latter are legally responsible. *Page 192 
Seaboard A.L. Ry. Co., 94 Fla. 571, 113 So. 716. If on the other hand the driver of the Cadillac car was driving on the proper side of the road and without any fault on his part, the Plymouth car came out of line and knocked the left front wheel off of the Cadillac and caused it to swerve into and hit the Chevrolet car, which was just behind the Plymouth, the proximate cause of the death of the persons in the Chevrolet car would have been the negligence of the driver of the Plymouth car. And if the evidence justified this conclusion, the jury should have found the defendant not guilty under the second count. But if in spite of the negligence of the driver of the Plymouth car, the defendant driver of the Cadillac car was also guilty of negligence which proximately contributed to causing the death of these unfortunate people, he also would be guilty, and the contributory negligence of the driver of the Plymouth car would be no defense. So, as we see it, the question of contributory negligence cuts very little figure in this case. There was no evidence of any negligence whatever on the part of the driver of the Chevrolet car.
As was said by Mr. Justice BUFORD in the case of Austin v. State, 101 Fla. 990, 132 So. 491:
"Whether or not the driver of the automobile in which the child was a passenger was guilty of negligence is immaterial in this case. 29 C.J. 1155 and cases there cited. If the accused had been guilty of that degree of negligence which would cause him to be criminally liable for the death of the child, in fact that another party was also guilty of criminal negligence in connection with the unfortunate occurrence would not relieve the accused from such criminal liability. However, we do not think that criminal liability attaches where circumstances and conditions beyond the control of the accused caused him against his will to be in *Page 193 
position and under the conditions which resulted in the unfortunate death of the child."
Even if said second count, the culpable negligence count, had been the only count in the indictment, the evidence tending to show that the defendant was intoxicated or under the influence of intoxicating liquor at the time the collision occurred, or that he was in that condition so shortly thereafter as to afford a reasonable inference that such condition existed at the time of the injury, was admissible in evidence in support of the charge of culpable negligence upon the theory that, ordinarily, persons under the influence of intoxicating liquors to any considerable degree, whether actually intoxicated or drunk, or not, are more apt to be heedless, reckless and daring than when free from such influence. See Cannon v. State, 91 Fla. 214, 107 So. 361, and cases cited.
As we have seen, the first count of the indictment charged manslaughter by the operation of an automobile by the defendant while intoxicated. This count was drawn under Section 7749 C.G.L. (Section 5563, Rev. Gen. Stats., as amended by Chapter 9269, Acts of 1923, and Chapter 11809, Acts of 1927), which provides that: "If the death of any human being be caused by the operation of a motor vehicle by any person while intoxicated, such person shall be deemed guilty of manslaughter and on conviction be punished as provided by existing law relating to manslaughter."
When the trial court instructed the jury that it was not necessary to prove culpable negligence in addition to intoxication, under the first count of the indictment, he charged them correctly. In the case of Cannon v. State, supra, it was said:
"It is true that Chapter 9269, above referred to, amending Section 5563 of the Revised General Statutes, makes *Page 194 
it a misdemeanor for any person `while in an intoxicated condition or under the influence of intoxicating liquors to drive' any automobile or motor vehicle on the streets or highways of this state, but it is only where death results from the operation of a motor vehicle by a person `while intoxicated' that is defined as manslaughter. In this connection, the words `under the influence of intoxicating liquors' are omitted. The felony lies not in the driving of an automobile negligently while intoxicated, or under the influence of intoxicants but in the killing of a person `by the operation of a motor vehicle while intoxicated,' and in such case the question of culpable negligence in the driving of the automobile is not made an element of the crime. No doubt the lawmakers based this statute upon the proposition that it is criminal negligence for a person in an intoxicated condition to attempt to drive an automobile upon the highways of this State, and that, if death results to any person while so doing, such initial negligence will be imputed to the act itself, and the driver held guilty of manslaughter."
The defendant and several of his companions who were with him in the Cadillac automobile, testified that he had not been drinking at all and was not intoxicated at the time of the collision. But one of the witnesses testified that he arrived at the scene of the collision a few minutes after it occurred and found the defendant, who had been injured to some extent, lying on the ground, and that the defendant appeared to be rather "liquored up"; that he could not get him to talk; that the witness stooped over him within a few inches of his head and turned his head; that he acted as if he had been hurt; that he was breathing through his mouth and that the witness got "the full blast of his liquor" in his face; that "it was rotten shine and he was *Page 195 
powerfully loaded." There was some additional testimony along this line and we think it was a question for the jury to determine whether or not at the time of the collision the defendant was intoxicated. Whether the defendant's appearance and conduct after the accident was caused by intoxication at the time of the accident or was caused by the shock of the collision and the excitement following was a jury question, the determination of which by the jury should not be disturbed by the Court. The Supreme Court "is not a trial court, and upon questions involving the sufficiency of the evidence to support a verdict merely inquires whether there appears to be substantial evidence to support it and nothing exists to indicate that the jury was influenced by considerations outside the evidence." Holstun v. Embry, 124 Fla. 544, 169 So. 400. In the same case it was held that the movant for a new trial is entitled to the benefit of the trial Judge's judicial opinion in the evidence, and that the trial Judge should grant a new trial if there is difficulty in reconciling the verdict with the justice of the case and the manifest weight of the evidence. Citing Seaboard A.L. Ry. Co. v. Anderson, 73 Fla. 1, 73 So. 837.
The guiding principle for an appellate court is not what it may think the jury ought to have done or what such court may think it would have done had it been sitting as a jury in the case, but whether as reasonable men the jury could have found such verdict upon the evidence. If this question can be answered in the affirmative, the action of the trial court in denying a motion for a new trial should not be disturbed. Cobb v. Twitchell,91 Fla. 539, 108 So. 186, 46 A.L.R. 865; Triay v. Seals, 92 Fla. 310,  109 So. 427.
Where there is evidence from which all the essential elements of the crime may legally have been found, and it *Page 196 
does not appear that the jury was influenced by considerations other than the evidence, the order of the trial court refusing to grant a new trial on account of the insufficiency of the evidence, or because the verdict is contrary to the evidence, will not be reversed, unless, after allowing all reasonable presumptions for the correctness of the verdict, the preponderance of the evidence against the verdict is so decided as to clearly convince the appellate court that it is wrong and unjust. Pickeron v. State, 94 Fla. 268, 113 So. 707; Bullard v. State, 95 Fla. 997, 117 So. 381.
In this case the trial court denied the motion for a new trial and in so far as the conviction under the first count in the indictment is concerned we cannot say that there was any error committed.
But we do not think there was sufficient substantial evidence tending to support the second count. That count charged the defendant with causing the death of Mr. and Mrs. Rawlins by culpable negligence in that the defendant, with a "reckless disregard of the life and safety" of said persons did cause their death by running against the automobile in which they were riding with an automobile which he, the defendant, "was then and there driving and operating in a dangerous, reckless, careless and negligent manner."
The Court's charge was, as held in our original opinion, quite comprehensive and correct, and we find no reversible error therein. Considering the charge as a whole, we think it was fair both to the State and the Defendant, and that the questions for the jury to determine under both counts were fairly and properly submitted to them. Nor was there any reversible error in the rulings of the Court on the admissibility of evidence.
But for the reasons pointed out, we think a new trial should have been granted, at least as to the second count *Page 197 
of the indictment, which requires a reversal of the judgment of conviction and the sentence therein imposed.
Our former affirmance is vacated and the judgment below reversed and the cause remanded for further proceedings consistent with the foregoing opinion.
Reversed and remanded.
ELLIS, C.J., and TERRELL, J., concur.
DAVIS, J., concurs in conclusion to award a new trial in order to avoid affirmance of judgment by equal division of court.
WHITFIELD and BUFORD, J.J., dissent on grounds stated in original opinion and also as stated in dissenting to this opinion.